                                                 USDC SDNY
                                                 DOCUMENT
                                                 ELECTRONICALLY FILED
                                                 DOC #:
                                                 DATE FILED: 01/28/2020

  UN
   ITED STATESD
              ISTRICTCOURT
  SOUTHERNDISTR
              ICT OF NEWYORK


  JAMESCONTANT
             ,eta
                l„

                 P
                 lain
                    ti
                     ffs
                       ,

         v
         .                                 No
                                            .l:17
                                                -cv
                                                  -3139
                                                      -LGS

  BANKOFAMER
           ICACORPORAT
                     ION
                       ,eta
                          l„

                 D
                 efend
                     ant
                       s.



      ICEAND XXXXXXXXXXX
    NOT      IPROPOSED 1ORDERFOR W
                                 ITHDRAWAL OF COUNSEL

              PLEASETAKENOT
                          ICE t
                              hat
                                ,uponth
                                      eann
                                         exe
                                           dde
                                             cla
                                               rat
                                                 iono
                                                    fMa
                                                      xwe
                                                        ll

 A
 .H.Ko
     sman
        ,andsu
             bje
               ctt
                 oth
                   eapp
                      rov
                        alo
                          fth
                            eCou
                               rt
                                ,Maxw
                                    el
                                     lA.H
                                        .Ko
                                          sma
                                            nhe
                                              reby

 w
 ithd
    raw
      sascoun
            selfo
                rMUFG B
                      ank
                        ,Ltd(
                            f/k
                              /aTh
                                 eBanko
                                      fTokyo
                                           -Mi
                                             tsub
                                                ish
                                                  iUF
                                                    J,

 L
 td.
   ).P
     aul
       ,We
         iss
           ,Ri
             fkind
                 ,Wh
                   arton &G
                          arr
                            isonLLPw
                                   il
                                    lcon
                                       tinu
                                          etor
                                             epr
                                               ese
                                                 ntMUFG

 B
 ank
   ,Ltdinth
          isp
            roc
              eed
                ing
                  .

 D
 ate
   d:N
     ewY  o
          rk,NewYork
     Janu
        ary24
            ,2020

                               PAUL
                                  ,WEISS
                                       ,RIFK
                                           IND
                                             ,WHARTON &
                               GARR
                                  ISON LLP



                               M
                               axv\        i
                                           sm an
                               1285Avenu
                                       eo ftheAmer
                                                 ica
                                                   s
                               N
                               ewY  o
                                    rk,NY 10019
                               T
                               el:212-373
                                        -3000
                               mko
                                 sm a
                                    n@ paulw
                                           eis
                                             s.com

 SOORDERED
         :


Dated:
 Hon
   .L  January
        omaG.28,
               S
               c h2020
                  of
                   iel
                     d,
 U
 .S.D  New
       i
       str
         icYork,
           t Cou
               rtNew
                  JudYork
                     g e
